Exhibit 10.1

SHARE-FOR-SHARE EXCHANGE AGREEMENT

SHARE-FOR-SHARE EXCHANGE AGREEMENT made this 1st day of August, 2005 by and
among WEBB MORTGAGE DEPOT, INC. a Florida corporation (the “Corporation”), BYRON
WEBB (“Webb”), and MEDICAL CONNECTIONS, INC., a Florida Corporation (“Medical”),
together with each of the Medical Shareholders (as hereinafter defined).

Recitals:

A.

The Corporation has offered to issue 444,600 shares of its common stock, $.001
par value (the “Common Stock), to the holders of shares of the capital stock of
Medical (the “Medical Shareholders”) in exchange for their contribution to the
Corporation of all of the issued and outstanding capital stock of Medical (the
“Medical Shares”).

B.

The respective Boards of Directors of the Corporation and Medical have
determined that, subject to the terms, conditions, agreements, representations
and warranties set forth herein, the exchange contemplated herein will serve the
general welfare and advantage of their respective businesses.

C.

Subject to the terms and conditions set forth herein, the Medical Shareholders
desire to contribute all of the shares of Medical capital stock for shares of
Common Stock in the manner hereinafter set forth herein.

D.

The exchange is intended to comply with the requirements of Section 368 of the
Internal Revenue Code of 1986, as amended, the Treasury Regulations promulgated
thereunder and the interpretive rulings issued pursuant thereto.

NOW, THEREFORE, in consideration of the foregoing recitals, as well as the
mutual covenants hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE I

EXCHANGE PROVISIONS

1.1

Contribution.

Subject to the terms and conditions hereinafter set forth:

(a)

Each Medical Shareholder agrees to contribute, transfer, assign and convey at
Closing all of their Medical Shares to the Corporation, together with all other
rights, claims and interests he or she may have with respect to Medical or its
respective assets, and all claims he may have against its officers and
directors, including, but not limited to, all rights to unpaid dividends and all
claims and causes of action arising from or in connection with the ownership of
Medical Shares or its issuance, excluding any right, claim or interest of same
arising under this Agreement or in connection with the transaction contemplated
by this Agreement. Each Medical Shareholder shall deliver to Medical all of his
stock certificates representing the Medical Shares, together with a stock power
therefore, duly executed in blank, to be held by Medical for delivery at
Closing; and

(b)

The Corporation agrees to issue to each Medical Shareholder the Shareholder’s
pro rata portion of the total number of shares to be issued to the Medical
Shareholders.

Schedule 1.1 will set forth the name of each Medical Shareholder, the number of
shares each owns as of the date of this Agreement and the number of shares of
Common Stock each will receive at Closing.

1.2

Byron Webb.

(a)

At Closing, Medical shall pay to Webb $200,000 and Webb shall surrender to the
Corporation for cancellation a total of 1,831,000 Shares of capital stock he
owns in the Corporation, said shares representing all of the issued and
outstanding shares of the Corporation owned by Webb at Closing.





--------------------------------------------------------------------------------

1.

No Registration.

(a)

Each of the Medical Shareholders acknowledges and agrees that:

(i)

The Common Stock to be issued to the Medical Shareholders (the “Exchanged
Corporation Stock”) is being issued to Medical Shareholders without registration
under applicable federal and state securities laws in reliance upon certain
exemptions from registration under such securities laws;

(ii)

He has had the opportunity to ask questions of and receive answers from the
Corporation, Medical and their respective executive officers concerning their
businesses and the Exchanged Corporation Stock and all such inquiries have been
completed to his satisfaction;

(iii)

Each certificate representing shares of the Exchanged Corporation Stock will
bear a legend restricting its transfer, sale, conveyance or hypothecation,
unless such Exchanged Corporation Stock is either registered under applicable
securities laws or an exemption from such registration is applicable, and
provided that if an exemption from registration is claimed, the Corporation may
require an opinion of legal counsel that, as a result of such exemption,
registration under the securities laws is not required to transfer, sell, convey
or hypothecate such Exchanged Corporation Stock;

(iv)

He shall not transfer any Exchanged Corporation Stock except in compliance with
all applicable securities laws;

(v)

He has a pre-existing personal or business relationship with Medical or its
officers, directors, agents or controlling persons, and has relied, if at all,
on the advice of such persons in electing to participate in the transaction
herein contemplated and not on any representations of the Corporation other than
those expressly set forth herein, or by reason of his business or financial
experience could be reasonably assumed to have the capacity to protect his own
interest in connection with the transaction;

(vi)

He is acquiring the Exchanged Corporation Stock for his own account, for
investment purposes only and not with a view to the sale or distribution
thereof;

(vii)

He has not received any general solicitation or general advertising regarding
the acquisition of the Exchanged Corporation Stock; and

(viii)

He is capable of evaluating the merits and risks of an investment in the Common
Stock because he is a sophisticated investor by virtue of his prior investments
and has experience in investments similar in nature to the Common Stock,
including investments in unlisted and unregistered securities, and has knowledge
and experience in financial and business matters in general.

(b)

The Corporation acknowledges and agrees that:

(i)

The Medical capital stock is being transferred to the Corporation without
registration under applicable securities laws in reliance upon certain
exemptions from registration from such securities laws;

(ii)

All certificates representing the Medical capital stock bear legends restricting
its transfer, sale, conveyance or hypothecation, unless such Medical capital
stock is either registered under the applicable securities laws, or an exemption
from such registration is applicable;

(iii)

The Corporation shall not transfer any Medical capital stock except in
compliance with all applicable securities laws; and

(iv)

The Corporation is acquiring the Medical capital stock for its own account for
investment purposes only and not with a view to the sale or distribution
thereof.

1.6

Closing. Consummation of the contemplated transaction shall take place on the
date that all the conditions set forth herein are satisfied or waived by the
appropriate parties at the offices of Jeffrey G. Klein, P.A., 2600 North
Military Trail, Suite 270 Boca Raton, FL 33431 or at another time or place that
is mutually agreeable to the parties hereto, or on such other date at such other
time as may be mutually agreed upon in writing by the parties hereto (the
“Closing”).





--------------------------------------------------------------------------------

ARTICLE II

THE CORPORATION’S REPRESENTATIONS AND WARRANTIES

The Corporation hereby makes the following representations and warranties to the
Medical Shareholders and Medical, each of which the Corporation represents to be
true and correct on the date hereof and (except as the Corporation may notify
Medical in writing prior to the Closing) shall be deemed made again as of the
Closing and represented by the Corporation to be true and correct at the time of
the Closing.

2.1

Organization. The Corporation is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida and is qualified or
licensed as a foreign corporation in any other jurisdiction where said licensing
is required. The Corporation has the full power and authority to conduct the
business in which it will engage upon completion of the transaction contemplated
herein. Except as set forth in the Corporation’s filings with the Securities and
Exchange Commission, the Corporation does not have any subsidiary or equity
interest in any entity. Accurate, current and complete copies of the Articles of
Incorporation and Bylaws of the Corporation to be provided prior to Closing and
attached as Schedule 2.1.

2.2

Stock Ownership. The authorized capital stock of the Corporation consists of
twenty five million shares of Common Stock, of which 4,209,144 are issued and
outstanding (excluding the Exchanged Corporation Stock). Notwithstanding the
above, the Corporation shall adjust its capital structure such that, at closing,
it shall have no more than 24,000 shares of common stock issued and outstanding
after giving effect to a contemplated 100:1 reverse split.

All the issued and outstanding shares of capital stock of the Corporation are
duly authorized, validly issued, fully paid and nonassessable. Upon the issuance
of the Exchanged Corporation Stock, the Common Stock included in the Exchanged
Corporation Stock shall, on a fully diluted basis, constitute approximately 5%
of all the issued and outstanding Common Stock. Upon tender of the Medical
capital stock to the Corporation in the manner contemplated in Section 1.1
hereof, legal and beneficial ownership of the Exchanged Corporation Stock shall
be transferred to and vested in the Medical Shareholders free and clear of all
encumbrances,except those required by Rule 144 of the Securities Act,and all the
Exchanged Corporation Stock shall be duly authorized, validly issued, fully paid
and nonassessable. There are no outstanding bonds, debentures, notes or other
indebtedness or other securities of the Corporation having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which shareholders of the Corporation may vote. Except as set
forth above, there are no outstanding securities, options, warrants, calls,
rights, commitments, agreements, arrangements or undertakings of any kind to
which the Corporation is a party or by which it is bound obligating the
Corporation to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity or voting securities of the
Corporation or obligating the Corporation to issue, grant, extend or enter into
any such security, option, warrant, call, right, commitment, agreement,
arrangement or undertaking. There are no outstanding contractual obligations,
commitments, understandings or arrangements of the Corporation to repurchase,
redeem or otherwise acquire or make any payment in respect of any shares of
capital stock of the Corporation.

2.3

Authority and Approval of Agreement.

(a)

The execution and delivery of this Agreement by the Corporation and the
performance of all the Corporation’s obligations hereunder have been duly
authorized and approved by all requisite corporate action on the part of the
Corporation pursuant to applicable law. The Corporation has the power and
authority to execute and deliver this Agreement and to perform all its
obligations hereunder.

(b)

This Agreement and any other documents, instruments and agreements executed by
the Corporation in connection herewith constitute the valid and legally binding
agreements of the Corporation, enforceable against the Corporation in accordance
with their terms, except that (i) enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the enforcement of the rights and remedies of creditors;
and (ii) the availability of equitable remedies may be limited by equitable
principles.

2.4

No Violations.

Neither the execution, delivery nor performance of this Agreement or any other
documents, instruments or agreements executed by the Corporation in connection
herewith, nor the consummation of the transactions contemplated hereby: (i)
constitutes a violation of or default under (either immediately, upon notice or
upon lapse of time) the Articles of Incorporation or Bylaws of the Corporation,
any provision of any contract to which the Corporation may be bound, any





--------------------------------------------------------------------------------

judgment or any law; or (ii) will or could result in the creation or imposition
of any encumbrance upon, or give to any third person any interest in or right
to, the Exchanged Corporation Stock or any other capital stock of the
Corporation; or (iii) will or could result in the loss or adverse modification
of, or the imposition of any fine or penalty with respect to, any license,
permit or franchise granted or issued to, or otherwise held by or for the use
of, the Corporation.

2.5

Financial Statements. Schedule 2.5 will set forth the audited financial
statements of the Corporation (“Financial Statements”), including balance
sheets, statements of operations, statements of changes in shareholders’ equity
and statements of cash flows for the fiscal year ended December 31, 2004 and the
quarter ended June 30, 2005, the balance sheet as of June 30, 2005 being
hereinafter referred to as the “Balance Sheet”. The Financial Statements and
Balance Sheet are true, correct and complete, were prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods indicated, and accurately reflect the Corporation’s financial condition
and the results of the Corporation’s operations for the periods and as of the
dates which they purport to cover.

2.6

Conduct Since Date of Balance Sheet. Except as disclosed in Schedule 2.6 hereto
or as otherwise set forth herein none of the following has occurred since the
date of the Balance Sheet:

(a)

Any material adverse change in the financial condition, obligations,
capitalization, business, prospects or operations of the Corporation, nor are
there any circumstances known to the Corporation which might result in such a
material adverse change or such an effect;

(b)

Any increase of indebtedness of the Corporation other than in the ordinary
course of business;

(c)

Any settlement or other resolution of any dispute or proceeding other than in
the ordinary course of business;

(d)

Any cancellation by the Corporation, without payment in full, of any obligation
to the Corporation of any shareholder, director, officer or employee of the
Corporation (or any member of their respective families), or any entity in which
any shareholder, director or officer of the Corporation (or any member of their
respective families) has any direct or indirect interests;

(e)

Any obligation incurred by the Corporation other than in the ordinary course of
business;

(f)

Any payment, discharge or satisfaction of any obligation or judgment, other than
in the ordinary course of business; or

(g)

Any agreement obligating the Corporation to do or take any of the actions
referred to in this Section 2.7 outside the ordinary course of business.

2.7

Contracts. Schedule 2.7 will set forth an accurate, current and complete list
and description of each material contract and agreement, whether written or oral
(“Contract”), (other than this Agreement) to which the Corporation is a party or
by which the Corporation or any of its assets are bound. An accurate, current
and complete copy of each Contract described on Schedule 2.7 hereto has been
made available to Medical for inspection and copying.

2.8

Offers. There are no outstanding offers, bids, proposals or quotations made by
the Corporation which, if accepted, would create a Contract with the
Corporation.

2.9

Officers, Directors, Agents, etc. Set forth on Schedule 2.9 annexed hereto is a
complete list of all officers (with office held), directors, contractors and
agents of the Corporation, and the compensation and all vacation and other
benefits they are entitled to receive from the Corporation.

2.10

Labor Matters. The Corporation is not and has never been a party to: (i) any
profit sharing, pension, retirement, deferred compensation, bonus, stock option,
stock purchase, retainer, consulting, health, welfare or incentive plan or
agreement or other employee benefit plan, whether legally binding or not; or
(ii) any plan providing for “fringe benefits” to its employees, including, but
not limited to, vacation, disability, sick leave, medical, hospitalization and
life insurance and other insurance plans, or related benefits; or (iii) any
employment agreement other than with Byron Webb. No former employee of the
Corporation has any claim against the Corporation (whether under federal or
state law, any employment agreement or otherwise) on account of or for: (i)
overtime pay; (ii) wages or salary for any period; (iii) vacation, time-off or
pay in lieu of vacation or time-off; or (iv) any violation of any statute,
ordinance or regulation relating to minimum wages or maximum hours of work. No
person or party (including, but not limited to, governmental agencies of any
kind) has any claim or basis for any action or proceeding against the





--------------------------------------------------------------------------------

Corporation arising out of any statute, ordinance or regulation relating to
discrimination in employment or to employment practices or occupational safety
and health standards.

2.11

Environmental Matters. Except as set forth on Schedule 2.11, the Corporation has
not generated any hazardous wastes or engaged in activities which are or could
be interpreted to be potential violations of laws or judicial decrees in any
manner regulating the generation or disposal of hazardous waste. There are no
on-site or off-site locations where the Corporation has stored, disposed or
arranged for the disposal of chemicals, pollutants, contaminants, wastes, toxic
substances, petroleum or petroleum products; there are no underground storage
tanks located on property owned or leased by the Corporation, and no
polychlorinated biphenyls are used or stored at any property owned or leased by
the Corporation.

2.12

Books and Records. The Corporation’s books and records are and have been
properly prepared and maintained in form and substance adequate for preparing
audited financial statements in accordance with generally accepted accounting
principles, and fairly and accurately reflect all of the Corporation’s assets,
obligations and accruals, and all transactions (normally reflected in books and
records in accordance with generally accepted accounting principles) to which
the Corporation is or was a party or by which the Corporation or any of its
assets are or were affected.

2.13

Taxes. Except as otherwise disclosed in this Agreement, or any applicable SEC
filings, all taxes due, owing and payable by the Corporation have been fully
paid. The amounts set up as provision for taxes on the Balance Sheet are
sufficient for the payment of all accrued and unpaid taxes of the Corporation,
whether or not disputed. The amount set up as provision for taxes on the
Corporation’s books and records for the current fiscal year through the Closing
shall be sufficient for the payment of all accrued and unpaid taxes of the
Corporation, whether or not disputed, for such period. No claim for any tax due
from or assessed against the Corporation is being contested by the Corporation.
None of the Corporation’s tax returns or reports has been audited by the
Internal Revenue Service or any state or local tax authority, and the
Corporation has not received any notice of deficiency or other adjustment from
the Internal Revenue Service or any state or local tax authority. There are no
agreements, waivers or other arrangements providing an extension of time with
respect to the assessment of any tax against the Corporation, nor are there any
tax proceedings now pending or threatened against the Corporation. No state of
facts exists or has existed, nor has any event occurred, which would constitute
grounds for the assessment of any further tax against the Corporation.

2.14

Litigation. The Corporation is not a party to, the subject of, or threatened
with any litigation nor, to the best of the Corporation’s knowledge, is there
any basis for any litigation. The Corporation is not contemplating the
institution of any litigation.

2.15

Other Liabilities. No claim of breach of contract, tort, product liability or
other claim, contingent or otherwise, has been asserted or threatened against
the Corporation nor, to the best of the Corporation’s knowledge, is capable of
being asserted by any employee, creditor, claimant or other person against the
Corporation. No state of facts exists or has existed, nor has any event
occurred, which could give rise to the assertion of any such claim by any
person.

2.16

Consents. Subject to the submission of this matter to a vote of the
Corpoartion’s shareholders, the execution, delivery and performance by the
Corporation of this Agreement and the consummation by the Corporation of the
transactions contemplated hereby do not require any consent that has not been
received prior to the date hereof.

2.17

Judgments. There is no outstanding judgment against the Corporation. There is no
health or safety problem involving or affecting the Corporation. There are no
open workers compensation claims against the Corporation, or any other
obligation, fact or circumstance which would give rise to any right of
indemnification on the part of any current or former shareholder, director,
officer, employee or agent of the Corporation, or any heir or personal
representative thereof, against the Corporation or any successor to the
businesses of the Corporation.

2.18

Improper Payments. Neither the Corporation, nor any of its current or former
shareholders, directors, officers or employees or agents, nor any person acting
on behalf of the Corporation, has, directly or indirectly, made any bribe,
kickback or other payment of a similar or comparable nature, whether lawful or
not, to any person, public or private, regardless of form, whether in money,
property or services, to obtain favorable treatment for business secured or
special concessions already obtained. No funds or assets of the Corporation were
donated, lent or made available directly or indirectly for the benefit of, or
for the purpose of supporting or opposing, any government or subdivision
thereof, political party, candidate or committee, either domestic or foreign.
The Corporation has not maintained and does not maintain a bank account, or any
other account of any kind, whether domestic or foreign, which account was not or
is not reflected in the Corporation’s books and records, or which account was
not listed, titled or identified in the name of the Corporation.





--------------------------------------------------------------------------------

2.19

Full Disclosure. All the representations and warranties made by the Corporation
herein or in any Schedule, and all of the statements, documents or other
information pertaining to the transaction contemplated herein made or given by
the Corporation, its agents or representatives, are complete and accurate, and
do not omit any information required to make the statements and information
provided, in light of the transaction contemplated herein, non-misleading,
accurate and meaningful.

ARTICLE III

MEDICAL’S REPRESENTATIONS AND WARRANTIES

Medical hereby makes the following representations and warranties to the
Corporation, each of which Medical represents to be true and correct on the date
hereof and (except as Medical may notify the Corporation in writing prior to the
Closing) shall be deemed made again as of the Closing and represented by Medical
to be true and correct at the time of the Closing.

3.1

Organization. Medical is a corporation duly organized, validly existing and in
good standing under the laws of the State of Florida and is not required to be
qualified or licensed as a foreign corporation in any other jurisdiction.
Medical has the full power and authority to own all its assets and to conduct
its business as and where its business is presently conducted. Accurate, current
and complete copies of the Articles of Incorporation and Bylaws of Medical are
to be attached hereto as Schedule 3.1. Medical has no subsidiaries or equity
interest in any entity.

3.2

Stock Ownership. The authorized capital stock of Medical consists of 25 million
shares of common stock, $.001 par value of which 8,109,414 are currently issued
and outstanding. All the issued and outstanding capital stock of Medical is duly
authorized, validly issued, fully paid and nonassessable. There are no
outstanding bonds, debentures, notes or other indebtedness or other securities
of Medical having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which shareholders of
Medical may vote. Except as set forth above, there are no outstanding
securities, options, warrants, calls, rights, commitments, agreements,
arrangements or undertakings of any kind to which Medical is a party or by which
it is bound obligating Medical to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity or voting
securities of Medical or obligating Medical to issue, grant, extend or enter
into any such security, option, warrant, call, right, commitment, agreement,
arrangement or undertaking. There are no outstanding contractual obligations,
commitments, understandings or arrangements of Medical to repurchase, redeem or
otherwise acquire or make any payment in respect of any shares of capital stock
of Medical. Notwithstanding the foregoing, if prior to closing, Medical
Connections shall issue additional shares of common stock, Medical Connections
shall so advise the Corporation. However, the total number of shares of the
Exchanged Corporation Stock to be delivered to the Medical shareholders shall
not be adjusted as a result of any increase or decrease in the issued and
outstanding common stock of Medical Connections.

3.3

Authority and Approval of Agreement.

(a)

The execution and delivery of this Agreement by Medical and the performance of
all Medical’s obligations hereunder have been duly authorized and approved by
all requisite corporate action on the part of Medical pursuant to applicable
law. Medical has the power and authority to execute and deliver this Agreement
and to perform all its obligations hereunder.

(b)

This Agreement and each of the other documents, instruments and agreements
executed by Medical in connection herewith constitute the valid and legally
binding agreements of Medical, enforceable against Medical in accordance with
their terms, except that: (i) enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the enforcement of the rights and remedies of creditors;
and (ii) the availability of equitable remedies may be limited by equitable
principles.

3.4

No Violations. Neither the execution, delivery nor performance of this Agreement
or any other documents, instruments or agreements executed by Medical in
connection herewith, nor the consummation of the transactions contemplated
hereby: (i) constitutes a violation of or default under (either immediately,
upon notice or upon lapse of time) the Articles of Incorporation or Bylaws of
Medical, any provision of any Contract to which Medical or its assets may be
bound, any judgment to which Medical is bound or any law applicable to Medical;
or (ii) result in the creation or imposition of any encumbrance upon, or give to
any third person any interest in or right to, any other capital stock of Medical
or any of the assets of Medical; or (iii) result in the loss or adverse
modification of, or the imposition of any fine or penalty with respect to, any
license, permit or franchise granted or issued to, or otherwise held by or for
the use of, Medical.





--------------------------------------------------------------------------------

3.5

Consents. Subject only to the consents of the Medical Connections shareholders,
the execution, delivery and performance by Medical of this Agreement and the
consummation by Medical of the transactions contemplated hereby do not require
any consent that has not been received prior to the date hereof.

3.6

Medical Financial Statements. Schedule 3.6 sets forth the financial statements
of Medical (“Medical Financial Statements”), including the audited balance
sheet, statements of operations, statements of changes in stockholders’ equity
and statements of cash flows for the period ended December 31, 2004, and the
fiscal quarter ending June 30, 2005 (the balance sheet as of September 30, 2005
being hereinafter referred to as the “Medical Balance Sheet”). The Medical
Financial Statements are true, correct and complete, were prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods indicated, and accurately reflect Medical’s financial condition and
the results of Medical’s operations for the periods and as the dates which they
purport to cover.

3.7

Conduct Since Date of Medical Balance Sheet. Except as disclosed in Schedule 3.7
hereto or as otherwise set forth herein, none of the following have occurred
since the date of the Medical Balance Sheet:

(a)

Any material adverse change in the financial condition, obligations,
capitalization, business, prospects or operations of Medical, nor are there any
circumstances known to Medical which might result in such a material adverse
change or such an effect;

(b)

Any increase of indebtedness of Medical other than in the ordinary course of
business;

(c)

Any settlement or other resolution of any dispute or proceeding including
Medical other than in the ordinary course of business;

(d)

Any cancellation by Medical, without payment in full, of any obligation to
Medical of any shareholder, partner, director, officer or employee of Medical
(or any member of their respective families), or any person in which any
shareholder, partner, director or officer of Medical (or any member of their
respective families) has any direct or indirect interest;

(e)

Any obligation incurred by Medical other than in the ordinary course of
business;

(f)

Any payment, discharge or satisfaction of any obligation or judgment of or
against Medical, other than in the ordinary course of business; or

(g)

Any Contract obligating Medical to do or take any of the actions referred to in
this Section 3.7 outside the ordinary course of business.

3.8

Contracts. Schedule 3.8 will set forth an accurate, current and complete list
and description of each material Contract (other than this Agreement) to which
Medical is a party or by which Medical or any of its assets are bound. An
accurate, current and complete copy of each material Contract described in
Schedule 3.8 hereto has been furnished to the Corporation.

3.9

Offers. There are no outstanding offers, bids, proposals or quotations made by
Medical which, if accepted, would create a Contract with Medical.

3.10

Officers, Directors, Agents, etc. Set forth on Schedule 3.10 to be annexed
hereto is a complete list of all officers (with office held), directors,
contractors and agents of Medical, and the compensation and all vacation and
other benefits they are entitled to receive from Medical.

3.11

Labor Matters. Medical is not and has never been a party to: (i) any profit
sharing, pension, retirement, deferred compensation, bonus, stock option, stock
purchase, retainer, consulting, health, welfare or incentive plan or agreement
or other employee benefit plan, whether legally binding or not; or (ii) any plan
providing for “fringe benefits” to its employees, including, but not limited to,
vacation, disability, sick leave, medical, hospitalization and life insurance
and other insurance plans, or related benefits; or (iii) any employment
agreement. No former employee of Medical has any claim against Medical (whether
under federal or state law, any employment agreement or otherwise) on account of
or for: (i) overtime pay; (ii) wages or salary for any period; (iii) vacation,
time-off or pay in lieu of vacation or time-off; or (iv) any violation of any
statute, ordinance or regulation relating to minimum wages or maximum hours of
work. No person or party (including, but not limited to, governmental agencies
of any kind) has any claim or basis for any action or proceeding against Medical
arising out of any statute, ordinance or regulation relating to discrimination
in employment or to employment practices or occupational safety and health
standards.





--------------------------------------------------------------------------------

3.12

Environmental Matters. Except as set forth in Schedule 3.12 Medical has not
generated any hazardous wastes or engaged in activities which are or could be
interpreted to be potential violations of laws or judicial decrees in any manner
regulating the generation or disposal of hazardous waste. There are no on-site
or off-site locations where Medical has stored, disposed or arranged for the
disposal of chemicals, pollutants, contaminants, wastes, toxic substances,
petroleum or petroleum products; there are no underground storage tanks located
on property owned or leased by Medical.

3.13

Books and Records. Medical’s books and records are and have been properly
prepared and maintained in form and substance adequate for preparing audited
financial statements in accordance with generally accepted accounting
principles, and fairly and accurately reflect all of Medical’s assets,
obligations and accruals, and all transactions (normally reflected in books and
records in accordance with generally accepted accounting principles) to which
Medical is or was a party or by which Medical or any of its assets are or were
affected.

3.14

Taxes. Except as otherwise disclosed in this Agreement, all taxes due, owing and
payable by Medical have been fully paid. The amounts set up as provision for
taxes on the Medical Balance Sheet are sufficient for the payment of all accrued
and unpaid taxes of Medical, whether or not disputed. The amount set up as
provision for taxes on Medical’s books and records for the current fiscal year
through the Closing shall be sufficient for the payment of all accrued and
unpaid taxes of Medical, whether or not disputed, for such period. No claim for
any tax due from or assessed against Medical is being contested by Medical. None
of Medical’s tax returns or reports has been audited by the Internal Revenue
Service or any state or local tax authority, and Medical has not received any
notice of deficiency or other adjustment from the Internal Revenue Service or
any state or local tax authority. There are no agreements, waivers or other
arrangements providing an extension of time with respect to the assessment of
any tax against Medical, nor are there any tax proceedings now pending or
threatened against Medical. No state of facts exists or has existed, nor has any
event occurred, which would constitute grounds for the assessment of any further
tax against Medical.

3.15

Litigation. Except as set forth in Schedule 3.15, Medical is not a party to, the
subject of, or threatened with any litigation nor, to the best of Medical’s
knowledge, is there any basis for any litigation. Medical is not contemplating
the institution of any litigation.

3.16

Other Liabilities. No claim of breach of contract, tort, product liability or
other claim (whether arising from Medical’s business operations or otherwise),
contingent or otherwise, has been asserted or threatened against Medical nor, to
the best of Medical’s knowledge, is capable of being asserted by any employee,
creditor, claimant or other person against Medical. No state of facts exists or
has existed, nor has any event occurred, which could give rise to the assertion
of any such claim by any person.

3.17

Consents. The execution, delivery and performance by Medical of this Agreement
and the consummation by Medical of the transactions contemplated hereby do not
require any consent that has not been received prior to the date hereof.

3.18

Judgments. There is no outstanding judgment against Medical. There is no health
or safety problem involving or affecting Medical. There are no open workers
compensation claims against Medical, or any other obligation, fact or
circumstance which would give rise to any right of indemnification on the part
of any current or former shareholder, partner, director, officer, employee or
agent of Medical, or any heir or personal representative thereof, against
Medical or any successor to the business of Medical.

3.19

Compliance with Laws. Medical and its business are in full compliance with all
laws.

3.20

Improper Payments. Neither Medical, nor any of its current or former
shareholders, partners, directors, officers or employees or agents, nor any
person acting on behalf of Medical, has, directly or indirectly, made any bribe,
kickback or other payment of a similar or comparable nature, whether lawful or
not, to any person, public or private, regardless of form, whether in money,
property or services, to obtain favorable treatment for business secured or
special concessions already obtained. No funds or assets of Medical were
donated, lent or made available directly or indirectly for the benefit of, or
for the purpose of supporting or opposing, any government or subdivision
thereof, political party, candidate or committee, either domestic or foreign.
Medical has not maintained and does not maintain a bank account, or any other
account of any kind, whether domestic or foreign, which account was not or is
not reflected in the Medical corporate books and records, or which account was
not listed, titled or identified in the name of Medical.

3.21

Full Disclosure. All the representations and warranties made by Medical herein
or in any Schedule hereto, and all of the statements, documents or other
information pertaining to the transaction contemplated herein made or given by
Medical, its agents or representatives are complete and accurate, and do not
omit any information





--------------------------------------------------------------------------------

required to make the statements and information provided, in light of the
transaction contemplated herein, non-misleading, accurate and meaningful.

ARTICLE IV

MEDICAL SHAREHOLDERS’ REPRESENTATIONS,

WARRANTIES AND AGREEMENTS

Each Medical Shareholder hereby makes the following representations and
warranties to the Corporation, each of which such Medical Shareholder represents
to be true and correct on the date hereof and (except as such Medical
Shareholder may notify the Corporation in writing prior to the Closing) shall be
deemed made again as of the Closing and represented by such Medical Shareholder
to be true and correct at the time of the Closing.

4.1

Title to Stock. He is the sole owner, legally and beneficially, of the Medical
capital stock set forth on Schedule 1.1 hereto opposite his name, the
consideration payable by him therefore has been paid and such stock is fully
paid and nonassessable and free and clear of all encumbrances of every kind. He
has full legal right, power and authority to enter into this Agreement and to
sell, assign and transfer such stock to the Corporation. The delivery to the
Corporation of such stock pursuant to the provisions of this Agreement will
transfer to the Corporation valid title thereto, free and clear of all
encumbrances of every kind except any created by the Corporation. The Medical
capital stock represents his entire interest in Medical. He has no other rights,
claims or interest to, against or in Medical, or its officers and directors.

4.2

Enforceability. This Agreement and each of the other documents, instruments and
agreements executed by him in connection herewith constitute the valid and
legally binding agreements of him, enforceable against him in accordance with
their terms, except that: (i) enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the enforcement of the rights and remedies of creditors;
and (ii) the availability of equitable remedies may be limited by equitable
principles.

4.3

Brokerage Fees. There is no person acting on behalf of him who is entitled to or
has any claim for any brokerage or finder’s fee or commission in connection with
the execution of this Agreement or the consummation of the transactions
contemplated hereby.

ARTICLE V

INTERPRETATION AND SURVIVAL OF

REPRESENTATIONS AND WARRANTIES

5.1

Interpretation. Each warranty and representation made by a party in this
Agreement or pursuant hereto is independent of all other warranties and
representations made by the same party in this Agreement or pursuant hereto
(whether or not covering identical, related or similar matters) and must be
independently and separately satisfied. Exceptions or qualifications to any such
warranty or representation shall not be construed as exceptions or
qualifications to any other warranty or representation.

5.2

Survival. All representations and warranties made in this Agreement or pursuant
hereto shall survive the date hereof, the Closing, the consummation of the
transaction contemplated hereby and any investigation.

ARTICLE VI

OBLIGATIONS PRIOR TO CLOSING

6.1

Conduct of the Corporation and Medical Pending Closing. During the period from
the date hereof until the Closing Date, except with the express prior written
consent of the other party, the Corporation and Medical hereby covenant and
agree that:

(a)

each shall maintain its existence in good standing in the state of its
incorporation and each other jurisdiction where it is required to be licensed or
qualified as a foreign corporation, and shall not alter or amend its Articles of
Incorporation or Bylaws;

(b)

each shall duly and timely file all returns and reports required by any law to
be filed by it, shall promptly pay when due all taxes assessed against it or any
of its assets, and shall conform to and fully comply with all the laws
pertaining to its assets or the conduct of its business; and

(c)

each shall not take any action, or enter into any agreement that would cause a
breach of any of the representations and warranties made herein by the
Corporation or Medical, as applicable.





--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT TO MEDICAL’S AND THE

MEDICAL SHAREHOLDERS’ OBLIGATIONS

Notwithstanding the execution and delivery of this Agreement or the performance
of any part hereof, Medical’s and each of the Medical Shareholders’ respective
obligations to consummate the transaction contemplated by this Agreement shall
be subject to the satisfaction of each of the conditions set forth in this
Article VII, except to the extent that such satisfaction is waived in writing by
Medical and a majority in interest of the Medical Shareholders.

7.1

Representations and Warranties of the Corporation. All representations and
warranties made by the Corporation in this Agreement and the Schedules hereto
shall be true and correct in all respects on the date hereof, and shall be true
and correct in all respects at the time of the Closing as though such
representations were again made, without exception or deviation, at the time of
the Closing.

7.2

Performance of this Agreement. The Corporation shall have duly performed or
complied with all the obligations under this Agreement to be performed or
complied with by the Corporation on or prior to the Closing.

7.3

Absence of Litigation. No litigation shall have been instituted on or before the
time of the Closing by any person, the result of which did or could prevent or
make illegal the consummation of the transaction contemplated by this Agreement,
or which had or could have a material adverse effect on the business of the
Corporation.

7.4

Deliveries at Closing. At or prior to Closing, in addition to all other
deliveries to be made by the Corporation, the Corporation shall deliver or cause
to be delivered to Medical and the Medical Shareholders a certificate signed by
Byron Webb, President of the Corporation, dated the Closing, certifying that:
(a) all of the terms and conditions of this Agreement to be satisfied or
performed by the Corporation on or before the time of the Closing have been
satisfied or performed; (b) no litigation has been instituted or, to the best
knowledge of Mr. Webb, there is no threatened on or before the time of the
Closing by any person (other than Medical), the result of which did or could
prevent or make illegal the consummation of the transaction contemplated by this
Agreement, or which had or could have a material adverse effect on the business
of the Corporation; and (c) there has not been any material adverse change in or
affecting the Corporation between the date of this Agreement and the time of the
Closing.

7.5

Schedules. The Corporation shall have provided to Medical and its Shareholders
all referenced schedules.

ARTICLE VIII

CONDITIONS PRECEDENT TO THE

CORPORATION’S OBLIGATIONS

Notwithstanding the execution and delivery of this Agreement or the performance
of any part hereof, the Corporation’s obligations to consummate the transaction
contemplated by this Agreement shall be subject to the satisfaction of each of
the conditions set forth in this Article VIII, except to the extent that such
satisfaction is waived by the Corporation in writing.

8.1

Representations and Warranties of Medical and the Medical Shareholders. All
representations and warranties made by Medical and the Medical Shareholders
contained in this Agreement and the Schedules hereto shall be true and correct
in all respects on the date hereof, and shall be true and correct in all
respects at the time of the Closing as though such representations were again
made, without exception or deviation, at the time of the Closing.

8.2

Performance of this Agreement. The owners of 100% of the issued and outstanding
shares of common stock of Medical shall have executed this Agreement. Medical
and the Medical Shareholders shall have duly performed or complied with all of
the covenants and obligations under this Agreement to be performed or complied
with by them on or prior to the Closing.

8.3

Absence of Litigation. Except as otherwise disclosed in this agreement, no
litigation has been instituted on or before the time of the Closing by any
person, the result of which did or could prevent or make illegal the
consummation of the transaction contemplated by this Agreement.

8.4

Deliveries at Closing. At Closing, in addition to all other deliveries to be
made to the Corporation hereunder, the Corporation shall receive a certificate
signed by Joseph Azzata, the CEO of Medical, dated as of the Closing, certifying
that: (a) all of the terms and conditions of this Agreement to be satisfied or
performed by Medical on or before the time of the Closing have been satisfied or
performed; (b) except as set forth in this Agreement, there is





--------------------------------------------------------------------------------

no other litigation has been instituted or, to the best of Mr. Azzata’s
knowledge, threatened on or before the time of the Closing by any person (other
than the Corporation), the result of which did or could prevent or make illegal
the consummation of the transaction contemplated by this Agreement, or which had
or could have a material adverse effect on the business of Medical; and (c)
there has not been any material adverse change in or affecting Medical between
the date of this Agreement and the time of the Closing.

8.5

Schedules. Medical shall have provided to the Corporation all referenced
schedules.

ARTICLE IX

OBLIGATIONS AT CLOSING

9.1

Obligations of the Corporation and Webb to Medical and the Medical Shareholders
at Closing. The Corporation hereby covenants and agrees to deliver or cause to
be delivered to Medical and Medical Shareholders at the Closing the following:

(a)

Duly issued certificates (legended as provided in Section 1.5(a)(iii) hereof)
representing all the Exchanged Corporation Stock, together with any documentary
stamps required in connection with such transfer and such other appropriate
documents and instruments of transfer as Medical may reasonably request.

(b)

An Active Status Certificate for the Corporation, dated no earlier than ten (10)
days before the Closing, from the State of Florida.

(c)

A copy of the resolutions adopted by the Board of Directors of the Corporation,
certified by its corporate secretary, which resolutions authorize it to execute,
deliver and perform this Agreement and consummate the transactions contemplated
hereby.

(d)

Such corporate resolutions, resignations and other documents as shall be
required to remove all officers and directors of the Corporation and to replace
them with the following officers and directors:

Joseph Azzata

Anthony J. Nicolosi

(e) Webb shall cancel all of his share ownership in the Corporation as set forth
in paragraph 1.2 above

9.2

Medical’s Obligations to the Corporation and Webb at Closing. Medical agrees to
deliver or cause to be delivered to the Corporation (paragraph (a)-(c) only) and
Webb (paragraph (d) only) at the Closing the following:

(a)

A Good Standing Certificate for Medical dated no earlier than ten (10) days
before the Closing, from the State of Florida.

(b)

A copy of the resolutions adopted by the Board of Directors of Medical,
certified by its corporate secretary, which resolutions authorize it to execute,
deliver and perform this Agreement and consummate the transactions contemplated
hereby.

(c)

All outstanding Medical capital stock certificates to be exchanged for shares of
Exchanged Corporation Stock free and clear of all encumbrances, together with
all certificates evidencing the same and stock powers therefore, in a form
acceptable to the Corporation, duly executed in blank.

(d)

$200,000 to Webb as set forth in paragraph 1.2 above

9.3

Medical Shareholders’ Obligations to the Corporation at Closing. Each Medical
Shareholder hereby covenants and agrees to deliver to the Corporation at the
Closing the following:

(a)

If not previously delivered to Medical for such purposes, all his Medical
capital stock certificates, free and clear of all encumbrances, together with
all certificates evidencing same and stock powers therefore, in a form
acceptable to the Corporation, duly executed in blank.

(b)

Such other documents and instruments as counsel to the Corporation may
reasonably request.





--------------------------------------------------------------------------------

ARTICLE X

TERMINATION

10.1

Termination on Default. If, prior to the Closing, a party hereto shall
materially breach or default in the full and timely performance and satisfaction
of any of its representations and warranties or obligations under this
Agreement, and such breach or default is not cured on or before the fifth (5th)
day after the date notice is given by the non-defaulting party to the defaulting
party specifying the nature of such breach or default (or at or before the time
of the Closing if sooner), then the non-defaulting party may terminate this
Agreement immediately upon notice to the defaulting party; provided, however,
that no Medical Shareholder may terminate this Agreement.

10.2

Termination at Closing. If any of the conditions set forth in Article VII hereof
are not satisfied at or before the time of the Closing, then Medical may
terminate this Agreement by notifying the Corporation at the Closing. If any of
the conditions set forth in Article VIII hereof are not satisfied at or before
the time of the Closing, then the Corporation may terminate this Agreement by
notifying Medical and all the Medical Shareholders at the Closing.

ARTICLE XI

OTHER AGREEMENTS

11.1 Name Change. Contemporaneously with the consummation of this transaction,
the Corporation shall change its name to Medical Connections, Inc.

ARTICLE XII

MISCELLANEOUS

12.1

Notices. All notices, requests, demands and other communications hereunder shall
be deemed to have been duly given if the same shall be in writing and shall be
delivered personally or sent by registered or certified mail, postage prepaid,
and addressed as set forth below:

If to the Corporation:

155 Wilson Lake Road,

Mooresville, NC 28117

ATTN: BYRON WEBB

If to Medical or the

Medical Shareholders:

2300 Glades Road Suite 202E

Boca Raton, FL 33431

Attn: Joseph Azatta

12.2

Entire Agreement. This Agreement, including the Schedules attached hereto and
the documents delivered pursuant hereto, sets forth all the promises, covenants,
agreements, conditions and understandings among the parties hereto with respect
to the subject matter hereof, and supersedes all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as herein contained. No changes of or modifications or
additions to this Agreement shall be valid unless same shall be in writing and
signed by the parties hereto.

12.3

Binding Effect; Assignment. This Agreement shall be binding upon the parties
hereto, their beneficiaries, heirs and administrators. No party may assign or
transfer its interests herein, or delegate its duties hereunder, without the
written consent of the other parties.

12.4

Amendment. The parties hereby irrevocably agree that no attempted amendment,
modification or change (collectively, “Amendment”) of this Agreement shall be
valid and effective, unless the parties shall unanimously agree in writing to
such Amendment.

12.5

No Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in writing and signed by the party against whom it is asserted, and
any such written waiver shall only be applicable to the specific instance to
which it relates and shall not be deemed to be a continuing or future waiver.





--------------------------------------------------------------------------------

12.6

Gender and Use of Singular and Plural. All pronouns shall be deemed to refer to
the masculine, feminine, neuter, singular or plural, as the identity of the
party or parties or their personal representatives, successors and assigns may
require.

12.7

Counterparts. This Agreement and any Amendments may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

12.8

Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

12.9

Governing Law. This Agreement shall be construed in accordance with the laws of
the State of Florida.

12.10

Further Assurances. The parties hereto shall execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purposes of this Agreement.

12.11

Litigation. If any party hereto is required to engage in litigation or
arbitration against any other party hereto, either as plaintiff or as defendant,
in order to enforce or defend any of its or his rights under this Agreement, and
such litigation results in a final judgment in favor of such party (the
“Prevailing Party”), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred by the Prevailing Party in so enforcing or
defending its or his rights hereunder, including, but not limited to, all
attorneys’ fees, paralegals’ fees, court costs and other expenses incurred
throughout all negotiations, trials or appeals undertaken in order to enforce
the Prevailing Party’s rights hereunder.

12.12

Confidentiality. Except for discussions of the transactions contemplated by this
Agreement among the parties hereto and their respective representatives and
counsel participating in this transaction, and except as may be required of the
Corporation pursuant to federal securities laws, each party hereto shall, unless
all other parties hereto shall otherwise agree, keep confidential and not,
directly or indirectly, disclose to any person the existence of this Agreement,
the transaction contemplated by this Agreement or any of the terms thereof, or
the fact that the Corporation and Medical have entered into discussions or
negotiations for any purpose whatsoever, and each party hereto shall use its
good faith efforts to cause its employees, agents, officers, directors and
representatives to abide by the foregoing restrictions on disclosure.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.




 

WEBB MORTGAGE DEPOT, INC.

    

By: /s/Byron Webb

       

MEDICAL CONNECTIONS, INC.

    

By: /s/Joseph Azzata

 

Name: Joseph Azzata

 

Title: CEO

       

/s/ Byron Webb

 

Byron Webb, individually

       

MEDICAL CONNECTIONS, INC.

SHAREHOLDERS:

 

 

 

 

 

 






